Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 1 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

UNITED STATES DISTRICT COURT

 

 

 

for the
)
. )
SUSHOVAN . Mussa an
etitioner
) &
V. - Case No. Sand
RACHEL THOMPSON , WAEDEN oF Fer & cinco “se (Supplied by Clerk of Court) CR, nO
Lew 5 mec fel. CARWATAL, DTRECTOR oF THE Beh) S£p On
mpReace & GARLAND ArTeRGIRY GENERA CFTR)

       

 lesonon ) Se . uf

(name of warden or authorized person having custody of petitioner)

  

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

 

 

 

 

 

 

 

 

1. (@) Your full name: SUMOVAN TAREQUE HuSsAtN
(b) Other names.you have used: Hilctal TAREE IE
2. Place of confinement:
(a) Name of institution: FCT ALLENwWosh Lou
(b) Address: _. CG Rar [000 ae
HITE Deer. PA 1288F -lnod a
(c) Your identification number: GAOCET -ilt
3. Are you currently being held on orders by:
me ederal authorities [4 State authorities C Other - explain:
4, Are you currently:

CVA pretrial detainee (waiting for trial-on criminal charges)
Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving.a sentence, provide:

(a) Name and location of court that sentenced you: §.% WTST@ECT ceusOt

NOGTHEON ATS TRIcT ce CALTRRNTA

(b) Docket number of criminal case: ER -i6- 6©462 -ool cee
(c) Date of sentencing: 113/209
Td

 

 

 

Being held on an immigration charge
Other (explain):

 

 

Page 2 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 2 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Decision-or Action You Are Challenging

5. What are you challenging in this petition:

How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

[Pretrial detention

Immigration detention

[1 Detainer

(The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings
Other (explain): 2 ¢

 
 
 

 

 
 

Sten AeLy SETUATed. Us cEerzens, AS. — YF

6. Provide more information.about the decision or action you are challenging:

(a) Name and location of the agency or court: RACHEL. THot APS et

 

 

(b) Docket number, case number, or opinion number: LETTEOs Dre i del: at Aas s] i 2/23 D8
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

Preece SEE AUTACHEN aheenc cents ERECTA) popsascr ae
_ -2BALS.08 294)
(d) Date of the decision or action: _ LETTERS HACER, if 20121 Pris Sligla: a 2h

   

 

 

Your Earlier Challenges of the Decision or Action

7. First appeal
Did you appéal the decision, file a grievance, or seek an administrative remedy?
[Yes No
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

(2). Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

Page 3 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 3 of 10

AO 242.(12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

(b) If you answered “No,” explain why you did not appeal:

 

 

 

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
[1Y¥es No

a) If “Yes,” provide:
p
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing: _
(3): Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

 

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
CVYes CINo
(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

 

 

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

Page 4 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 4 of 10

AO 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

 

 

 

(b) If you answered “No,” explain why you did not file a third appeal:

 

 

 

 

10. Motion under 28 U.S.C. § 2255

In this petition, are you challenging the validity of your conviction or sentence as imposed?
Yes No
If “Yes,” answer the following:
(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Fl Yes FI No
If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3). Date of filing:
(4) Result:
(5). Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

Yes No
If “Yes,” provide:

(1) Name of court: _
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

Page 5 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 5 of 10

AO 242 (12/11) Petition for a Writ of Habeas.Corpus Under 28 U.S.C. § 2241

Li.

(©)

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your

conviction or sentence:

 

 

 

 

 

 

 

 

Appeals of immigration proceedings

Does this case concern immigration proceedings?

Yes
(a)

(b)
(c)

(d)

0
If “Yes,” provide:
Date you were taken into immigration custody:

Date. of the removal or reinstatement. order:

 

Did you file an appeal with the Board of Immigration Appeals?
Yes CINo

If “Yes,” provide:

(1) Date of filing:

(2) -Case number:

(3) Result:

(4) Date of result:

(5). Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Did you appeal the decision to the United States Court of Appeals?
(1 Yes [I No

If “Yes,” provide:
(1) Name of court: _
(2) Date of filing:
(3) Case number:

 

 

 

Page 6 of. 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 6 of 10

AO 242 (12/11) Petition fora Writ of Habeas Corpus Under 28 U.S.C. § 2241

(4) Result:
(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

12, Other appeals
Other than. the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes Mio
If “Yes,” provide:
(a) Kind of petition, motion, or application:

 

(b) Name of the authority, agency, or court:

 

 

(c)’ Date of filing:

(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground.

   
  

  
  
 

   

GROUND ONE:

mc

PURSANT TD 28 U.

 

3

 

 

Page 7 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 7 of 10

AO 242 (12/11): Petition for. a Writ-of Habeas Corpus.Under 28 U.S.C. § 2241

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

(b) Did you present: Ground One in all appeals that were available to you?
[Yes MANo

GROUNDTWO: PLEASE SEE ATTACHED HABEAS coh hx Petrntan

PORSOANT T& 28 U.S.¢.% gael]

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

(b) Did you present-Ground Two in-all appeals that were available to you?
PYes No

 

GROUND THREE:

 

 

 

(a). Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

(b). Did you present Ground Three in all appeals that were available to you?
Yes CNo

 

Page 8 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 8 of 10

AQ 242 (12/11) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

GROUND FOUR:

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

 

 

(b) Did you present Ground Four :in all appeals that-were available to you?

[Yes CINo
14. If there are any grounds that-you did not present in all appeals that were available to you, explain why you did
not:

 

 

 

 

 

Request for Relief

   
   

15. State * exactly what youv want the court to do: Peace S66 2 er bens Ha

 

KLTC Sto 4. ier rece. e ) oA oP
TMMEHTATE Release TS NCT GRANTED ON THE pascs QP THIS Pooraian ALONE, TREN
EXPEDETED REMTEW OF TRE PECICEON ,ENGUDTNE cRaL ARGOMEWTS. Cc) ANY Fuerise
RELTEr Sits cover BEEMS Tost, NECEsseY, of Aden

 

   

Page 9 of 10
Case 3:21-cv-01635-MEM-DB Document1 Filed 09/22/21 Page 9 of 10

AQ-242 (12/11). Petition for a Writ:of Habeas Corpus Under 28 U.S.C. § 2241

 

Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

4) 20) 2f

I declare under penalty. of perjury that ] am the petitioner, I have read this petition. or had it read to me, and the
information in.this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

 

Date: # foe 5 24

 

 

Signature of Attorney or other authorized person, if any

Page 10 of 10
Case 3:21-cv-01635-MEM-DB Document 1 Filed 09/22/21 Page 10 of 10

A

7020 1810 0001 4h43 1086

S30WON /SWIN BLWNT

 

 

See aad a aca a tee!

 

US, POSTAGE PAID
¥ Ae DEER, PA
0.00

18501

a
R2305K1 38972-02

 

 
